 



MASTER CONSULTING AGREEMENT #Xyvogt -001



1.   Effective the 1st day of January 2003, Dr. Edwin Vogt, (an individual),
(“Consultant”) shall resign his position as an officer and employee of Xybernaut
Corporation and/or Xybernaut GmbH (“Xybernaut”) and serve as a consultant to
Xybernaut until such time as this Agreement is terminated. Consultant’s duties,
deliverables and compensation hereunder shall be set forth in separate work
orders pursuant to this Agreement. This Agreement, in the absence of an executed
work order does not authorize Consultant to begin work hereunder. Consultant
understands and agrees that his status as an agent and officer of the Company
has changed effective with the date of this Agreement and that at all times
hereafter he shall accurately identify himself to third parties as a consultant
for Xybernaut and not as an employee or officer of the Company. Consultant
acknowledges and agrees that he has no authority to bind Xybernaut to any terms,
conditions or obligations or to sign agreements or other instruments on behalf
of Xybernaut and shall not do so.



2.   Xybernaut will pay Consultant the compensation contained in an authorized
work order under this Agreement. All compensation provided for herein and all
payments to Consultant hereunder shall be in US dollars. All services and work
shall be performed in a timely manner and to Xybernaut’s satisfaction in
compliance with the terms and conditions of individual work orders. Consultant
shall invoice Xybernaut for work performed and shall itemize all invoices that
seek compensation under an hourly rate of pay or as a sales commission. Payment,
including approved expenses, will be due thirty (30) days after receipt of
invoice. All travel related expenses should first be coordinated with Xybernaut.
Reimbursable expenses shall be subject to appropriate documentation and shall be
reimbursed at cost.



3.   Consultant has received confidential information of Xybernaut and third
parties that have done business with Xybernaut as result of his position as an
officer and employee of Xybernaut. Consultant agrees that all requirements of
confidentiality that obligated him in his position as an officer and employee of
Xybernaut shall remain in full force and effect and be incorporated into and
continued under this Agreement. Consultant further understands that Xybernaut
personnel and/or Xybernaut customers, vendors or other consultants may
communicate or disclose additional confidential information to Consultant in
connection with the Consultant’s responsibilities under this Agreement.
Consultant agrees to receive all such information in confidence and not to use
or disclose to anyone such information, and/or reports, conclusions or
recommendations given to or received through Xybernaut or Xybernaut’s customers,
vendors or other consultants in any manner at any time except with the prior
written consent of Xybernaut. Consultant further agrees to send to Xybernaut,
prior to submission for publication, copies of technical papers or articles
relative to subjects on which advice or services have been given to Xybernaut.



4.   Consultant understands that he may be called upon to render consultation
services in various fields of interest to Xybernaut. Any field in which
Consultant agrees to render consulting services under an approved work order is
covered by all the terms of this Agreement unless exempted in writing or
specifically superseded by a subsequent written agreement between the Parties.



5.   Consultant acknowledges he has no agreement with or obligations to others
in conflict with the foregoing and that he does not own or have an interest in
any intellectual property or unpatented invention.



6.   During the period of serving as a consultant for Xybernaut, Consultant
shall present suggestions and ideas in reference to various problems or
projects, which may have been submitted to Consultant under this Agreement and
Consultant agrees that Xybernaut is free to use such ideas or suggestions
without obligation to Consultant.



7.   With respect to inventions, discoveries, and patents resulting from
Consultant’s performance hereunder in any field in which Consultant agrees to,
or actually does give advice or consultation or has knowledge of as result of
his prior employment with the Company, Consultant agrees to and does assign to
Xybernaut all of Consultant’s right, title and interest in inventions,
discoveries, and

 



--------------------------------------------------------------------------------



 



Consulting Agreement
Page 2



    patents worldwide with the full right to grant sublicenses under all such
inventions, discoveries and/or patents throughout the world. Consultant shall
assist Xybernaut or its nominees, at no expense to Consultant, in any proper way
to obtain and maintain for their benefit patents for any inventions or
discoveries relating to consultation under this Agreement. If an invention,
discovery or patent hereunder is also relevant to fields or activities in which
Xybernaut has no interest, Xybernaut may grant Consultant an exclusive or
non-exclusive license with the right to sublicense the use of any such invention
or discovery or patent.



8.   Consultant is an independent contractor and will procure during the term of
this agreement all adequate and required insurance coverage including but not
limited to worker’s compensation insurance. Consultant shall at all times comply
with all internal Xybernaut rules, policies and guidelines, including but not
limited to Xybernaut’s policy prohibiting sexual harassment, while providing
services on-site or off-site in the scope of services for Xybernaut. Consultant
understands and agrees that he is not an employee of the Company and therefore
not entitled to receive any employee benefits offered by the Company under any
employee benefit plans adopted by Xybernaut from time to time.



9.   This Agreement may be terminated at any time upon notice in writing by
either party to the other. The obligations of Paragraphs 3 and 7 shall survive
termination of this Agreement for any reason. The obligations of Paragraph 7
shall continue for as long as is necessary for Consultant to complete any
necessary activities relative to inventions and worldwide patents.



10.   The Consultant’s rights and duties under this Agreement may not be
assigned without Xybernaut’s written permission. Any assignment without
permission shall be deemed null and void.



11.   If Xybernaut loans the Consultant any equipment or documents for use in
performing the services, all such equipment and documents remain the property of
Xybernaut and shall be promptly returned upon the completion of services, or
earlier upon Xybernaut’s request.



12.   This Agreement shall be construed and governed in accordance with the laws
of the Commonwealth of Virginia, USA without regard to Virginia’s conflict of
laws provisions. The parties agree that any dispute arising under this Agreement
shall be subject to the exclusive jurisdiction of the appropriate court seated
in Northern Virginia, USA.



13.   This Agreement and any work order duly executed hereunder shall constitute
the sole and complete agreement between the parties on the subject matter
contained herein. There are no other verbal or written agreements between the
parties which are not contained in the written terms of this Agreement or a duly
executed work order. This Agreement and any work order entered into hereunder
can only be amended or modified by a written document signed by both parties.

         

  Consultant:   Xybernaut Corporation:
 
       

  /s/ Edwin Vogt   By: /s/ Edward G. Newman
 
       

  Dated: 02/25/2003   Dated:                     

 



--------------------------------------------------------------------------------



 



Consulting Agreement
Page 3

WORK ORDER #1
CONSULTING AGREEMENT # Xyvogt-001

     This Work Order is entered into subject to the Master Consulting Agreement
#Xyvogy-001 (the “MCA”) entered into between the parties on the 1st day of
January 2003 and is controlled by the terms and conditions contained therein.
Unless expressly stated as an amendment herein, nothing contained in this Work
Order shall be deemed to amend or otherwise modify any of the terms and
conditions of the MCA and in the event of any conflict between this Work Order
and the MCA the terms of the MCA shall control.

Scope of Work: For the period beginning the 1st day of January 2003 and
continuing until terminated by either party (pursuant to the terms included in
this paragraph), Consultant shall provide services representing Xybernaut
related to research and development, product, sales, marketing, finance and
other special projects that may be assigned from time to time. This agreement
will continue on a quarterly basis and may be terminated by either party
provided that notification of such termination is made to the other party within
30 days of the end of the calendar quarter. If notification is not made within
such time period, the agreement will be considered terminated at the end of the
next calendar quarter.

Consultant shall report directly to Edward G. Newman, who may direct Consultant
to coordinate such activities with other employees or consultants of Xybernaut.

Fees: In compensation for said services, Consultant shall receive consulting
fees totaling Euro 20,000 for the quarter ended March 31, 2003 and Euro 10,000
for every other quarter during the term of this agreement. The fee for the first
quarter ended March 31, 2003 will be due and payable immediately upon signing
this agreement. The fees for the following quarters will be paid on the last day
of each quarter (e.g., June 30, September 30). Consultant may also be entitled
to receive a commission on any sales in which he serves as the originator or
facilitator of the sale to potentially be determined in the future to the
agreement of both parties. Any additional expenses relating to Consultant’s work
hereunder shall be approved in writing by Edward G. Newman prior to incurring
the expense. Consultant agrees to submit the written approval with the expense
report for reimbursement.

Additionally, Consultant will receive a one-time grant of 30,000 stock options.
The exercise price of these stock options will be based on the closing market
price of XYBR common stock on the date this agreement is executed. These stock
options will vest in four equal installments of 7,500 options on each of
March 31, 2003, June 30, 2003, September 30, 2003 and December 31, 2003. Related
to Consultant’s other stock options received as either a Xybernaut director or
officer, those stock options will not expire upon termination of Consultant’s
employment as of January 1, 2003. Instead, such options will continue to remain
exercisable and continue to vest according to the original vesting periods until
such time that this consulting agreement is terminated.

The above terms and conditions of this Work Order are subject to all terms and
conditions of the Master Consulting Agreement referenced herein and are hereby
accepted and agreed to:

         

  XYBERNAUT CORPORATION   CONSULTANT:
 
       

  By: /s/ Edward G. Newman   By: /s/ Edwin Vogt
 
       

  Title:                        Name: Edwin Vogt
 
       

  Date:                        Date: 02/25/2003

 